                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA NAVARRE, et al.,                            Case No. 19-cv-05738-JSW
                                                         Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     GENERAL ELECTRIC COMPANY, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 6, 2020, this Court approved a stipulation to dismiss one defendant. Nine

                                  14   defendants remain active in this case. This matter is currently set for pre-trial conference on

                                  15   March 2, 2020 at 2:00 p.m., but the Court has received no pre-trial materials.

                                  16          The parties are HEREBY ORDERED TO SHOW CAUSE, no later than February 25, 2020

                                  17   at 5 p.m. why they have failed to comply with this Court’s deadlines for pre-trial submissions. A

                                  18   stipulation to dismiss filed by this deadline will also satisfy the Order to Show Cause.

                                  19          The pre-trial conference is HEREBY VACATED and will be reset, as needed, following

                                  20   the satisfaction of this Order.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 24, 2020

                                  23                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
